Exhibit 13.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION −OXLEY ACT OF 2002 In connection with the Annual Report of CHINA HELI RESOURCE RENEWABLE INCORPORATED (the "Company") on Form 20−F/A Amendment No. 1for transition period ending December 31, 2009, as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, FAN Di, Chief Executive Officer and Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes−Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Dated: February 11, 2011 /s/ FAN Di Name:FAN Di Title:Chief Executive Officer and Acting Chief Financial Officer
